
	

114 HR 5079 IH: California Compact Protection Act
U.S. House of Representatives
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5079
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2016
			Mr. LaMalfa (for himself, Mr. Ruiz, Mr. Denham, Mr. Cook, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Indian Gaming Regulatory Act to require that, in California, certain off-reservation
			 gaming proposals shall be subject to the full ratification and referendum
			 process established by California State law, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the California Compact Protection Act. 2.FindingsCongress finds the following:
 (1)With the passage of the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.), Congress provided a statutory basis for the operation of gaming by federally recognized Indian tribes as a means of promoting tribal economic development, self-sufficiency, and strong tribal governments.
 (2)The Indian Gaming Regulatory Act defines three classes of gaming, specifying that class III gaming may only be conducted in States that have authorized gaming and pursuant to Tribal-State compacts negotiated in good faith through the government-to-government relationship between federally recognized Indian tribes and States.
 (3)With the passage of Proposition 1A in 2000, the voters of California amended the State Constitution to authorize the operation of class III gaming by federally recognized Indian tribes on Indian lands in California in accordance with Federal law. Proposition 1A also authorized the Governor of California to negotiate gaming compacts with such tribes, subject to ratification by the State legislature.
 (4)Under California law, actions by the State legislature, including the ratification of gaming compacts, are subject to California’s referendum process. Under that process, the State legislature’s ratification of a gaming compact does not go into effect if California voters qualify a referendum vote on that compact. If such a referendum is qualified, the Compact only goes into effect after voter approval of the legislature’s decision.
 (5)This referendum process serves as a form of democratic oversight of the California Governor and State legislature.
 (6)In passing the Indian Gaming Regulatory Act, Congress intended to respect the individual States’ authority to determine their own public policy and to negotiate and conclude gaming compacts pursuant to each State’s laws.
 (7)The Tribal-State gaming compact process in California is undermined if the Secretary of the Interior prescribes Federal procedures under which class III gaming may be conducted on the land made eligible for Indian gaming pursuant to section 20(b)(1)(A) of the Indian Gaming Regulatory Act (25 U.S.C. 2719 (b)(1)(A)), when the compact for gaming on that land was not ratified by the State Legislature or was rejected by a constitutionally called referendum.
 (8)Congress reaffirms the importance of section 20(b)(1)(A) of the Indian Gaming Regulatory Act (25 U.S.C. 2719(b)(1)(A)), the statutory authority by which federally recognized Indian tribes can acquire certain gaming lands eligible for gaming purposes outside of their reservation boundaries. This section provides State and tribal governments with the flexibility to locate tribal government gaming facilities on newly acquired land at the most appropriate locations. However, Congress did not intend for this section to allow for tribal gaming facilities on after-acquired lands over the express objection of the voters of the State.
 (9)It is in the interest of the Federal Government, States, and federally recognized Indian tribes that Congress require that, in California, off-reservation gaming proposals be subject to the full ratification and referendum process established by California State law.
			3.Limitation on action by the Department of the Interior absent a valid compact
 (a)Prohibition on certain class III gamingSection 11(d)(7)(B) of the Indian Gaming Regulatory Act (25 U.S.C. 2710(d)(7)(B)) is amended by inserting after clause (vii) the following:
				
 (viii)Notwithstanding any other provision of this Act, for any land in California on which Indian gaming was authorized under (25 U.S.C. 2719(b)(1)(A)) and for which the Legislature of the State of California did not ratify a proposed class III Tribal-State gaming compact or for which the electorate of California rejected the approval of a class III Tribal-State gaming compact through a constitutionally valid referendum, the Secretary may not—
 (I)prescribe class III gaming procedures; (II)approve a class III gaming compact; or
 (III)consider a class III gaming compact to have been approved by the Secretary, if the Secretary does not approve or disapprove the compact before the date that is 45 days after the date on which the compact is submitted.
						.
 (b)ClarificationNothing in this Act or the amendment made by subsection (a) shall be interpreted to impact the implementation of authorities under the Act of June 18, 1934 (commonly known as the Indian Reorganization Act), or any other section of the Indian Gaming Regulatory Act.
 (c)Effective dateThe amendment made by subsection (a) shall be effective as of April 27, 2016.  